DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of Claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for the limitation “wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) is a hand-held (Figure 6, Element 606.  Paragraph 82) device or a wearable device” is withdrawn in light of the cancellation of Claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 9 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovich et al. (U.S. PG Pub 2018/0053056).

Regarding Claim 1, Rabinovich et al. teach a system, comprising: 
an accessory (Figures 6 and 8, Element 606.  Paragraph 91) comprising one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 
a head-mounted display (HMD) (Figures 6 and 8, Element 58.  Paragraph 91) comprising one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) in communication with the accessory (Figures 6 and 8, Element 606.  Paragraph 91), the HMD (Figures 6 and 8, Element 58.  Paragraph 91) configured to be worn by the user hand-holding (Figure 6, Element 606.  Paragraph 82) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91); 
one or more processors (Figure 8, Element 128.  Paragraph 94); and 
a memory (Paragraph 63) comprising program instructions (Paragraph 200) that are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to analyze range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) while the user is holding (Seen in Figure 6) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6) with respect to the user wearing the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and hand-holding (Figure 6, Element 606.  Paragraph 82) or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91); 


Regarding Claim 2, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the system is a virtual reality (VR) (Paragraph 52) or mixed reality (MR) (Paragraph 152) system, wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to render frames including virtual content based in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6).

Regarding Claim 3, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to determine distance, relative position, and orientation (Paragraph 94) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with respect to the HMD (Figures 6 and 8, Element 58.  Paragraph 91) based at least in part on time of flight (Paragraph 126) of range finding signals between the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 4, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to: 
detect potential collisions (Paragraph 185) with surfaces and objects in the environment (Seen in Figure 6) based at least in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6); and 
provide one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) via the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to indicate the potential collisions.

Regarding Claim 5, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) includes an inertial-measurement unit (IMU) (Figure 6, Element 650.  Paragraphs 75 and 82), and wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to: 
detect a potential collision (Paragraph 185) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with a surface or object in the environment (Seen in Figure 6) based on the estimate distances and relative positions (Paragraph 185) of 
provide one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) via the accessory (Figures 6 and 8, Element 606.  Paragraph 91) or the HMD (Figures 6 and 8, Element 58.  Paragraph 91) to indicate the potential collision.

Regarding Claim 6, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein, to analyze the range data to estimate distances (Paragraph 185) and relative positions of surfaces and objects in the environment (Seen in Figure 6), the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to measure and analyze time delays (Paragraph 146) for echoes received at the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of range finding signals emitted by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) to estimate the distances and relative positions of the surfaces and objects.

Regarding Claim 7, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the program instructions (Paragraph 200) are executable by the one or more processors (Figure 8, Element 128.  Paragraph 94) to generate a map (Paragraph 185) of the environment (Seen in Figure 6) based at least in part on the 

Regarding Claim 9, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) is a controller (Paragraph 82) for the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or a mobile multipurpose device.

Regarding Claim 10, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) and the memory (Paragraph 63) are components of (Paragraph 200) the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 11, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) via a wired or wireless connection (Figure 8, Element 94.  Paragraph 91).

Regarding Claim 12, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) and the memory (Paragraph 63) are components of a base station (Figures 6 and 8, Element 70.  Paragraph 82) that communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  

Regarding Claim 13, Rabinovich et al. teach the system as recited in claim 12 (See Above), wherein the base station (Figures 6 and 8, Element 70.  Paragraph 82) includes one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126), wherein the program instructions (Paragraph 200) are further executable to analyze range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the base station (Figures 6 and 8, Element 70.  Paragraph 82) in combination with the range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions of surfaces and objects in the environment (Seen in Figure 6).

Regarding Claim 14, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) include ultrasonic transducers (Paragraph 146).

Regarding Claim 15, Rabinovich et al. teach the system as recited in claim 1 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 

Regarding Claim 16, Rabinovich et al. teach a method, comprising: performing, by one or more processors (Figure 8, Element 128.  Paragraph 94): 
obtaining range data from one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of a head-mounted display (HMD) (Figures 6 and 8, Element 58.  Paragraph 91) worn by a user that displays views to the user as the user moves in a real environment (Seen in Figure 6); 
obtaining additional range data from one or more range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of an accessory (Figures 6 and 8, Element 606.  Paragraph 91) held or worn by the user as the user is holding or wearing the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and moves in the real environment (Seen in Figure 6), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) are capable of capturing range data from portions of the environment (Seen in Figure 6) that are not within the range of the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91); and 
analyzing range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 

Regarding Claim 17, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the views are virtual reality (VR) (Paragraph 52) or mixed reality (MR) (Paragraph 152) views, the method further comprising: 
rendering, by the one or more processors (Figure 8, Element 128.  Paragraph 94), frames including virtual content based in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6); and 
displaying, by the HMD (Figures 6 and 8, Element 58.  Paragraph 91), the rendered frames on the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 18, Rabinovich et al. teach the method as recited in claim 16 (See Above), further comprising determining, by the one or more processors (Figure 8, Element 128.  Paragraph 94), distance, relative position, and orientation (Paragraph 94) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with respect to the HMD (Figures 6 and 8, Element 58.  Paragraph 91) based at least in part on time of flight (Paragraph 126) of range finding signals between the accessory (Figures 6 and 8, Element 606.  Paragraph 91) and the HMD (Figures 6 and 8, Element 58.  Paragraph 91).

Regarding Claim 19, Rabinovich et al. teach the method as recited in claim 16 (See Above), further comprising: 
detecting, by the one or more processors (Figure 8, Element 128.  Paragraph 94), potential collisions (Paragraph 185) with surfaces and objects in the environment (Seen in Figure 6) based at least in part on the estimate distances and relative positions (Paragraph 185) of surfaces and objects (Paragraph 185) in the environment (Seen in Figure 6); and 
providing one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) via the HMD (Figures 6 and 8, Element 58.  Paragraph 91) or the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to indicate the potential collisions.

Regarding Claim 20, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) includes an inertial-measurement unit (IMU) (Figure 6, Element 650.  Paragraphs 75 and 82), the method further comprising: 
detecting, by the one or more processors (Figure 8, Element 128.  Paragraph 94), a potential collision (Paragraph 185) of the accessory (Figures 6 and 8, Element 606.  Paragraph 91) with a surface or object in the environment (Seen in Figure 6) based on the estimate distances and relative positions (Paragraph 185) of surfaces and 
providing one or more of audio, visual, or haptic feedback (Paragraph 94.  Rabinovich et al. discloses “…RADAR, and LIDAR systems may provide yet further location and/or orientation information and feedback.”) via the accessory (Figures 6 and 8, Element 606.  Paragraph 91) or the HMD (Figures 6 and 8, Element 58.  Paragraph 91) to indicate the potential collision.

Regarding Claim 21, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein analyzing range data captured by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) to estimate distances and relative positions of surfaces and objects (Paragraph 185) in the real environment (Seen in Figure 6) comprises measuring and analyzing time delays (Paragraph 146) for echoes received at the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) of range finding signals emitted by the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) to estimate the distances and relative positions of the surfaces and objects.

Regarding Claim 22, Rabinovich et al. teach the method as recited in claim 16 (See Above), further comprising generating a map (Paragraph 185) of the environment 

Regarding Claim 23, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) are components of the HMD (Figures 6 and 8, Element 58.  Paragraph 91), wherein the accessory (Figures 6 and 8, Element 606.  Paragraph 91) communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) via a wired or wireless connection (Figure 8, Element 94.  Paragraph 91).

Regarding Claim 24, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the one or more processors (Figure 8, Element 128.  Paragraph 94) are components of a base station (Figures 6 and 8, Element 70.  Paragraph 82) that communicates with the HMD (Figures 6 and 8, Element 58.  Paragraph 91) and the accessory (Figures 6 and 8, Element 606.  Paragraph 91) via one or more wired or wireless connections (Figure 8, Elements 92 – 100.  Paragraphs 91 – 94).

Regarding Claim 25, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the HMD (Figures 6 and 8, Element 58.  Paragraph 91) include ultrasonic transducers (Paragraph 146).

Regarding Claim 26, Rabinovich et al. teach the method as recited in claim 16 (See Above), wherein the range finding sensors (Figures 8 and 16, Elements 106 and 108.  Paragraphs 92 and 126) on the accessory (Figures 6 and 8, Element 606.  Paragraph 91) include ultrasonic transducers (Paragraph 146).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625